Stephens, J.
1. Where in a criminal case the defendant’s guilt was clearly and positively established by legal and competent testimony of unimpeached witnesses, the admission of hearsay testimony from another witness, even as to a material fact, was not prejudicial to the defendant, when its exclusion could not have produced a different verdict. The admission of such evidence was harmless and affords no ground for a new trial.
2.- The verdict is supported by the evidence.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J,, concur.